       Case 1:18-cv-01551-ESH Document 154 Filed 01/13/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
Kusuma Nio, et al.,                     )
                                        )
                       Plaintiffs,      )
                                        )
v.                                      )      Case No. 17-cv-0998 (ESH/GMH)
                                        )
United States Department of Homeland )
Security, et al.,                       )
                                        )
                       Defendants.      )
____________________________________)
                                        )
Mahlon Kirwa, et al.,                   )
                                        )
                       Plaintiffs,      )
                                        )
v.                                      )      Case No. 17-cv-1793 (ESH/GMH)
                                        )
United States Department of Defense,    )
et al.,                                 )
                                        )
                       Defendants.      )
____________________________________)
                                        )
Lucas Calixto, et al.,                  )
                                        )
                       Plaintiffs,      )
                                        )
v.                                      )      Case No. 18-cv-1551 (ESH/GMH)
                                        )
United States Department of the Army, )
 et al.,                                )
                                        )
                       Defendants.      )
____________________________________)
        Case 1:18-cv-01551-ESH Document 154 Filed 01/13/20 Page 2 of 3



                                            ORDER

       As discussed at the status conference held today, the following schedule will govern

mediation proceedings in these cases.

       January 17, 2020      By 12:00 p.m., the government shall provide an off-the-record
                             response to Plaintiffs’ statement in the joint status report lodged with
                             Chambers on January 8, 2020, of the issues to be arbitrated in
                             Calixto v. U.S. Dep’t of the Army, 18-cv-1551 (ESH/GMH), in an
                             email to counsel for Plaintiffs, copied to the following email
                             address: Michael_Bacchus@dcd.uscourts.gov.

                             An off-the-record telephonic status conference will be held at 4:00
                             p.m. on January 17, 2020. Chambers will provide counsel with a
                             call-in number.

       February 10, 2020     The parties shall provide to Chambers ex parte pre-mediation
                             statements including the following information:

                             (a)    the name, title, and contact information of each person who
                                    will be participating in the mediation on behalf of that party
                                    and designate which individuals will have settlement or
                                    negotiating authority;

                             (b)    a candid assessment of the major legal and factual issues in
                                    the case, including the strengths and weaknesses of the
                                    claims and/or defenses raised;

                             (c)    An explanation of whether the exchange of any documents
                                    or records prior to mediation would make the mediation
                                    session more productive and a description of the nature of
                                    any such documents or records;

                             (d)    the potential monetary exposure and legal basis of any
                                    attorney’s fees claims;

                             (e)    a history of previous settlement negotiations, if any;

                             (f)    the party’s ideas on how the case could be resolved at this
                                    juncture;

                             (g)    any impediments to settlement that the party perceives;

                             (h)    a present settlement proposal; and



                                                2
        Case 1:18-cv-01551-ESH Document 154 Filed 01/13/20 Page 3 of 3



                           (i)    any other information the party believes will be beneficial
                                  for the undersigned to know prior to the mediation.

                           The submissions should be emailed to the undersigned’s clerk at the
                           email address listed above, and a hard copy shall be delivered to
                           Chambers.

       February 24, 2020   The first mediation session will begin at 10:00 a.m. in Courtroom 6
                           at the E. Barrett Prettyman Courthouse, 333 Constitution Ave., NW,
                           Washington, D.C.

       March 3, 2020       The second mediation session will begin at 10:00 a.m. in Courtroom
                           6 at the E. Barrett Prettyman Courthouse, 333 Constitution Ave.,
                           NW, Washington, D.C.

       March 5, 2020       The third mediation session will begin at 10:00 a.m. in Courtroom
                           6 at the E. Barrett Prettyman Courthouse, 333 Constitution Ave.,
                           NW, Washington, D.C.


       SO ORDERED.
                                                                   Digitally signed by G.
                                                                   Michael Harvey
                                                                   Date: 2020.01.13
Date: January 13, 2020                           ___________________________________
                                                                   14:33:30 -05'00'
                                                 G. MICHAEL HARVEY
                                                 UNITED STATES MAGISTRATE JUDGE




                                            3
